Citation Nr: 0833555	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-15 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 1606 educational assistance benefits in the amount of 
$2,037.69.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant was discharged from the United States Army 
Selected Reserves in June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's request for waiver of 
recovery of an overpayment of VA Chapter 1606 educational 
assistance benefits in the amount of $2,037.69.


FINDINGS OF FACT

1.  The veteran was paid full time education benefits for the 
period January 3, 2006 through May 5, 2006.

2.  In May 2006, the Department of Defense notified VA that 
the veteran's eligibility had been terminated because he had 
left the Selected Reserves on June 30, 2004.  

3.  The overpayment of education benefits in the calculated 
amount of $2,037.69 was not due to the veteran's fraud, 
misrepresentation, or bad faith.

4.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled.

5.  The veteran did not change his position to his detriment 
and recovery of the overpayment would not deprive him or his 
family of basic necessities.

6.  The collection of the indebtedness would not defeat the 
purpose of the education benefit program, or otherwise be 
inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of education benefits would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In this case, VCAA notice is not required because the issue 
presented involves a claim of overpayment of VA benefits 
under Chapter 53 and the VCAA provisions are relevant to a 
different chapter of title 38, i.e., Chapter 51.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  In Barger, the 
Court observed that the statute pertaining to this claim 
contains its own notice provisions.  The regulation based on 
the statute requires that, when a debt results from an 
individual's participation in a benefits program, the 
individual must be informed of the exact amount of the debt 
and the collection methods to be employed.  See 38 C.F.R. 
§ 1.911(d).  The individual must also be notified of his or 
her rights and remedies, specifically, that he may informally 
dispute the debt or the amount of the debt; that he may 
request a waiver; that he may request a hearing; and that he 
may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).

This information was provided the veteran in notice letters 
dated in May 2006 and August 2006.  The veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a statement of the case issued in January 
2007.  

In this regard, it is noted that the appellant has argued 
that he was provided inadequate information with regard to 
securing representation.  However, VA Form 4107, Your Rights 
to Appeal Our Decision, was included with communications 
provided to the veteran in May 2006 and August 2006.  VA Form 
4107 advised the veteran with respect to his choice of 
representation and directed him to the VA internet website 
for a list of accredited veterans' organizations as well as 
to his local bar association to secure representation from a 
private attorney.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the RO has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees with that 
preliminary finding.  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment.

Thus, the question before the Board is whether recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of the overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:  (1) 
Fault of debtor.  Where actions of the debtor contribute to 
creation of the debt.  (2) Balancing of faults.  Weighing 
faults of the debtor against VA fault.  (3) Undue hardship.  
Whether collection would deprive debtor or family of basic 
necessities.  (4) Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
the VA benefits were intended.  (5) Unjust enrichment.  
Failure to make restitution would result in unfair gain to 
the debtor.  (6) Changing position to one's detriment.  
Reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).  The Board has carefully reviewed the 
entire record, in light of the veteran's contentions and the 
applicable law and regulations, and finds that recovery of 
the overpayment of education benefits would not be against 
equity and good conscience.

The records reflect that the veteran was awarded Chapter 1606 
educational assistance from January 3, 2006 through May 5, 
2006, at the University of Florida for 16 credits at the full 
time training rate.  

In May 2006, VA received notice from the Department of 
Defense that the appellant was not eligible for educational 
assistance under Chapter 1606 because he had left the 
selected reserves on June 30, 2004.  Thus, he was awarded 
benefits from January 3, 2006 through May 5, 2006 in error.

In October 2000, the veteran signed a Notice of Basic 
Eligibility which in part stated:

My entitlement to unused educational assistance 
benefits will normally expire on the earlier of the 
following two dates:  (a) The 10th anniversary of 
eligibility to benefits if I remain a member in 
good standing during that period.  (b) On the date 
of separation from the Selected Reserve (except for 
those members separated from the Selected Reserve 
for a disability due to no fault of their own in 
which case benefits are retained for the entire ten 
year period.)

As noted by the RO, the veteran, knew, or by exercise of 
reasonable care, could have learned that he was not entitled 
to payment for school attendance after he was no longer 
eligible for the benefit since the Notice of Basic 
Eligibility specified these terms.  In short, the veteran 
accepted benefits for the January 3, 2006 through May 5, 2006 
time period in which he was not entitled.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in the veteran's unjust enrichment at the expense of the 
Government, and that, in this case he did not, according to 
the available record, change his position to his detriment as 
a result of the award.

With respect to whether recovery of the overpayment from the 
veteran would result in undue financial hardship, the Board 
notes that, as reported in the veteran's Financial Status 
Report, his monthly expenses exceeded his income by $21.95.  
The RO noted that based on the veteran's age and income 
potential for the next 3 to 5 years, collection of the debt 
would not deprive the veteran of the basic necessities.  The 
Board emphasizes that after taking care of basic necessities 
such as shelter and food, the veteran is expected to accord a 
debt to VA the same regard given to any other debt.  
Repayment of the Government debt in monthly installments 
would not deprive the veteran or his family the basic 
necessities of life.  In this regard, it is noted that, in 
his September 2006 Notice of Disagreement, he proposes a 
monthly payment plan of $100 per month over 20 months for 
repayment of his educational debt.  

The purpose of Chapter 1606 educational assistance is to 
encourage membership in units of the Selected Reserve.  
10 U.S.C.A. § 16131(a) (West 2002); 38 C.F.R. § 21.7500 
(2007).  Although the appellant used the money for an 
approved educational program from January 3, 2006 through May 
5, 2006, he left the Selected Reserves on June 30, 2004.  
Consequently, recovery of the overpayment cannot be said to 
defeat the purpose of the benefits.

Under the facts of this case, the Board finds that the 
veteran has been successfully communicating with VA in regard 
to this appeal and has provided requested information relied 
on to decide his waiver request.  There is no indication that 
he has been unable to participate in his appeal.  Also, the 
Board emphasizes that the terms of collection of the 
overpayment will include VA's consideration of a flexible 
repayment plan consistent with the veteran's duty status and 
commensurate with his total monthly obligations.  Therefore, 
the Board's denial of a waiver of recovery of the overpayment 
in question does not, in this case, deprive the veteran of 
his rights.

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the overpayment in the 
amount of $2,037.69.  The end result would not be unduly 
favorable or adverse to either the Government or the veteran.  
The evidence in this case is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Waiver of recovery of an overpayment of Chapter 1606 
educational assistance benefits, in the amount of $2,037.69, 
is denied.


_______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


